 1
                            UNITED STATES DISTRICT COURT
 2
                         SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA              )   Case No. 19-CR-04153-LAB
                                            )
 5                      Plaintiff,          )   JUDGMENT AND ORDER OF
                                            )   DISMISSAL OF INFORMATION
 6          v.                              )
                                            )
 7                                          )
      ROBERT EVANS PHARRIS,                 )
 8                                          )
                                            )
 9                        Defendant.        )
                                            )
10
11         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
12         IT IS HEREBY ORDERED that the Information in the above-entitled case be
13   dismissed without prejudice.
14         IT IS SO ORDERED.
15         DATED: 12/5/2019
16
17                                     _________________________________
                                       HONORABLE LARRY ALAN BURNS
18                                     Chief United States District Judge
19
20
21
22
23
24
25
26
27
28
